FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAVON JONES,                                     No. 11-56713

               Plaintiff - Appellant,            D.C. No. 2:09-cv-07402-ODW-RZ

  v.
                                                 MEMORANDUM*
CITY OF LOS ANGELES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Ravon Jones appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

his arrest and prosecution for armed robbery. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Arpin v. Santa Clara Valley Transp. Agency,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
261 F.3d 912, 919 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Jones’s Fourth

Amendment false arrest and imprisonment claim because Jones failed to raise a

genuine dispute of material fact as to whether defendants had probable cause for

his arrest and prosecution. See United States v. Lopez, 482 F.3d 1067, 1072 (9th

Cir. 2007) (defining probable cause and explaining that it is an objective standard);

Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per

curiam) (a plaintiff must show there was no probable cause in order to prevail on a

section 1983 claim for false arrest and imprisonment); cf. McSherry v. City of Long

Beach, 584 F.3d 1129, 1136 (9th Cir. 2009) (a judicial decision to hold a defendant

to answer after a preliminary hearing is prima facie evidence of probable cause,

which can only be rebutted by evidence that “the criminal prosecution was induced

by fraud, corruption, perjury, fabricated evidence, or other wrongful conduct

undertaken in bad faith”).

      The district court properly granted summary judgment on Jones’s Fourteenth

Amendment equal protection claim because Jones failed to raise a genuine dispute

of material fact as to whether “enforcement had a discriminatory effect and

[defendants] were motivated by a discriminatory purpose.” Lacey v. Maricopa

County, 693 F.3d 896, 920 (9th Cir. 2012) (citation and internal quotation marks


                                          2                                     11-56713
omitted) (identifying the requirements for an equal protection claim).

      Jones’s contentions that the district court overlooked evidence and failed to

take into account his pro se status are unsupported by the record.

      AFFIRMED.




                                          3                                   11-56713